Case 2:85-cv-04544-DMG-AGR Document 741 Filed 03/30/20 Page 1 of 4 Page ID #:34500



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   256 South Occidental Boulevard
         Los Angeles, CA 90057
     5   Telephone: (213) 388-8693
     6   Facsimile: (213) 386-9484
         Email:pschey@centerforhumanrights.org
     7         crholguin@centerforhumanrights.org
     8
     9   Listing continues on next page
    10   Attorneys for Plaintiffs
    11
    12                           UNITED STATES DISTRICT COURT
    13                         CENTRAL DISTRICT OF CALIFORNIA
    14                                    WESTERN DIVISION
    15
    16   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    17                    Plaintiffs,               JOINT STATEMENT RE SERVICE OF
    18                                              TEMPORARY RESTRAINING ORDER
               v.
    19                                              Hearing: March 28, 2020
         William Barr, Attorney General of the
    20   United States, et al.,                     [HON. DOLLY M. GEE]
    21
                          Defendants.
    22
    23
    24
    25
    26
    27
    28

                                                          Joint Statement re service of Temporary Restraining
                                                                                                      Order
                                                                                    CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 741 Filed 03/30/20 Page 2 of 4 Page ID #:34501



     1   USF SCHOOL OF LAW IMMIGRATION CLINIC
     2   Bill Ong Hing (Cal. Bar No. 61513)
         2130 Fulton Street
     3   San Francisco, CA 94117-1080
     4   Telephone: (415) 422-4475
         Email: bhing@usfca.edu
     5
         LA RAZA CENTRO LEGAL, INC.
     6
         Stephen Rosenbaum (Cal. Bar No. 98634)
     7   474 Valencia Street, #295
         San Francisco, CA 94103
     8
         Telephone: (415) 575-3500
     9
         UNIVERSITY OF CALIFORNIA DAVIS
    10   SCHOOL OF LAW
    11   Immigration Law Clinic
         Holly S. Cooper (197626)
    12   One Shields Avenue, TB 30
    13   Davis, CA 95616
         Telephone: (530) 754-4833
    14   Email: hscooper@ucdavis.edu
    15
         THE LAW FOUNDATION OF SILICON VALLEY
    16   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
    17   Katherine H. Manning (Cal. Bar No. 229233)
         Annette Kirkham (Cal. Bar No. 217958)
    18   4 North Second Street, Suite 1300
    19   San Jose, CA 95113
         Telephone: (408) 280-2437
    20   Email: kate.manning@lawfoundation.org
    21   Of counsel:
    22
          ALDEA - THE PEOPLE’S JUSTICE CENTER
    23    Bridget Cambria
          532 Walnut Street
    24
          Reading, PA 19601
    25    Phone: (484) 877-8002
          Fax: (484) 926-2032
    26
         Email: bridget.cambria@cambriaklinelaw.com
    27
    28

                                                       Joint Statement re service of Temporary Restraining
                                            - ii -                                                 Order
                                                                                 CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 741 Filed 03/30/20 Page 3 of 4 Page ID #:34502



     1         This Court’s Order Re Plaintiffs’ Ex Parte Application For Restraining Order
     2   and Order To Show Cause Re Preliminary Injunction (“Order”) [733] states in part:
     3   “Plaintiffs must serve this Order on Defendants no later than March 30, 2020 (or
     4   file Defendants’ Voluntary Notice of Acknowledgment of Service), and Plaintiffs
     5   shall file a proof of service immediately after effecting service.” Id. at 15.
     6         This joint report is to confirm that Plaintiffs have served the Order on
     7   Defendants by email and Defendants acknowledge Service of the Order.
     8
     9                                     Respectfully submitted,

    10
         Dated: March 30, 2020             /s/Peter Schey
    11
                                           Class Counsel for Plaintiffs
    12                                     CENTER FOR HUMAN RIGHTS &
                                           CONSTITUTIONAL LAW
    13
                                           Peter A. Schey
    14                                     Carlos Holguín
                                           Rachel Leach
    15
    16                                      /s/ Sarah Fabian
                                           Counsel for Defendants
    17
                                           U.S. DEPARTMENT OF JUSTICE
    18                                     Sarah B. Fabian
                                           Nicole N. Murley
    19
                                           Senior Litigation Counsel
    20                                     Office of Immigration Litigation
    21                                     District Court Section

    22
    23   ///

    24
    25
    26
    27
    28

                                                                Joint Statement re service of Temporary Restraining
                                                   -1-                                                      Order
                                                                                          CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 741 Filed 03/30/20 Page 4 of 4 Page ID #:34503



     1
                                     CERTIFICATE OF SERVICE
     2
     3            I, Peter Schey, declare and say as follows:
     4            I am over the age of eighteen years of age and am not a party to this action. I
     5   am employed in the County of Los Angeles, State of California. My business
     6   address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7   state.
     8            On March 30, 2020 I electronically filed the following document(s):
     9
    10      JOINT STATEMENT RE SERVICE OF TEMPORARY RESTRAINING ORDER
    11
         with the United States District Court, Central District of California by using the
    12
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    13
         served by the CM/ECF system.
    14
    15                                                                   /s/Peter Schey
                                                                         Attorney for Plaintiffs
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                      2         Joint Statement re service of Temporary Restraining
                                                                                    Order CV 85-4544-DMG-AGRX
